Exhibit 10.14

GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY

THIS GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY is made as of
November 17, 2010 (as amended, restated, supplemented and/or modified from time
to time, this “Grant”), by ANALYTICA INTERNATIONAL, INC., a Florida corporation
(the “Grantor”) in favor of LV ADMINISTRATIVE SERVICES, INC., a Delaware
corporation, as administrative and collateral agent for the Lenders (the
“Secured Party”).

W I T N E S S E T H

WHEREAS, as of the date hereof, and pursuant to that certain Term Loan and
Security Agreement dated as of November 17, 2010 (as amended, restated,
supplemented and/or modified from time to time, the “Security Agreement”) by and
among Accentia Biopharmaceuticals, Inc. (“Accentia”), the Lenders party thereto
and the Secured Party, Accentia has made and delivered to the Lenders certain
Secured Term Notes in an aggregate principal amount of $8,800,000 (the “Term
Notes”);

WHEREAS, pursuant to that certain Guaranty dated the date hereof, Grantor has
guaranteed the obligations of Accentia under the Term Notes (the “Guaranty”);

WHEREAS, the Grantor shall derive substantial benefit from the financial
accommodations provided to Accentia under the Term Notes;

WHEREAS, the Grantor (1) has adopted, used and is using the trademarks reflected
in the trademark registrations and trademark applications in the United States
Patent and Trademark Office more particularly described on Schedule 1 annexed
hereto as part hereof (the “Trademarks”), (2) has registered or applied for
registration in the United States Patent and Trademark Office of the patents
more particularly described on Schedule 2 annexed hereto as part hereof (the
“Patents”), (3) has adopted, used and is using the copyrights and copyright
licenses (whether registered or unregistered with the United States Copyright
Office) more particularly described on Schedule 3 annexed hereto as part hereof
(the “Copyrights”), and (4) has adopted, used and is using all other
intellectual property not covered by the foregoing, including any and all of the
following: (i) patents, (ii) trademarks, (iii) copyrights, (iv) patent licenses,
(v) copyright licenses, (vi) trade secrets, (vii) all intellectual property
rights in or to software, databases and data collections, (viii) know how, and
(ix) all domain names, together with all registrations and applications for
registration for any of the foregoing (the “Miscellaneous Property” and
collectively with the Trademarks, Patents and Copyrights, the “Intellectual
Property”); and

WHEREAS, the Grantor wishes to confirm its grant to the Secured Party of a
security interest in all right, title and interest of the Grantor in and to the
Intellectual Property, and all proceeds thereof, together with the business as
well as the goodwill of the business symbolized by, or related or pertaining to
the Intellectual Property, and the customer lists and records related to the
Intellectual Property and all causes of action which may exist by reason of
infringement of any of the Intellectual Property (collectively, the
“Collateral”), to secure the satisfaction and discharge of all of Accentia’s
obligations under the Term Notes and the Grantor’s obligations under its
Guaranty (collectively, the “Grantor Obligations”).



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged:

1. Capitalized terms used in this Grant but not otherwise defined herein shall
have the meanings ascribed to them in the Security Agreement or the Term Notes,
as applicable.

2. The Grantor does hereby grant to the Secured Party a security interest in the
Collateral to secure the full and prompt payment, performance and observance of
the Grantor Obligations.

3. The Grantor agrees to perform, so long as the Security Agreement, Term Notes
and Guaranty are in effect, all acts deemed necessary or desirable by the
Secured Party to permit and assist it, at the Grantor’s expense, in obtaining
and enforcing the Intellectual Property in any and all countries. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings. The Grantor hereby appoints the Secured Party
as the Grantor’s attorney-in-fact to execute and file any and all agreements,
instruments, documents and papers as the Secured Party may determine to be
necessary or desirable to evidence the Secured Party’s security interest in the
Intellectual Property or any other element of the Collateral, all acts of such
attorney-in-fact being hereby ratified and confirmed.

4. The Grantor acknowledges and affirms that the rights and remedies of the
Secured Party with respect to the security interest in the Collateral granted
hereby are more fully set forth in the Security Agreement, the Term Notes and
the Guaranty, and the rights and remedies set forth herein are without prejudice
to, and are in addition to, those set forth in the Security Agreement, the Term
Notes and the Guaranty. In the event that any provisions of this Grant are
deemed to conflict with the Security Agreement, the Term Notes or the Guaranty,
the provisions of the Security Agreement, the Term Notes or the Guaranty, as
applicable, shall govern.

5. The Grantor hereby authorizes the Secured Party to file all such financing
statements or other instruments to the extent required by the UCC and agrees to
execute all such other documents, agreements and instruments as may be required
or deemed necessary by the Secured Party, in each case for purposes of effecting
or continuing Secured Party’s security interest in the Collateral.

6. This Grant may be executed in any number of counterparts, each of which shall
be an original, but all of which shall constitute one instrument. It is
understood and agreed that if facsimile copies of this Grant bearing facsimile
signatures are exchanged between the parties hereto, such copies shall in all
respects have the same weight, force and legal effect and shall be fully as
valid, binding, and enforceable as if such signed facsimile copies were original
documents bearing original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Grant of Security Interest
in Intellectual Property to be executed as of the day and year first above
written.

 

ANALYTICA INTERNATIONAL, INC. By:  

/s/ Samuel S. Duffey

Name: Samuel S. Duffey Title: President

ACCEPTED and AGREED:

 

LV ADMINISTRATIVE SERVICES, INC. By:  

/s/ Patrick Regan

Name: Patrick Regan Title: Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1

Trademarks

None



--------------------------------------------------------------------------------

SCHEDULE 2

Patents

None



--------------------------------------------------------------------------------

SCHEDULE 3

Copyrights

None